


110 HR 2047 IH: Health Insurance For Life Act

U.S. House of Representatives
2007-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2047
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2007
			Mr. Dent (for
			 himself, Mr. Kirk,
			 Mr. Gerlach,
			 Ms. Ros-Lehtinen,
			 Mr. Marchant,
			 Mr. McCaul of Texas,
			 Mr. Cole of Oklahoma,
			 Mr. Mario Diaz-Balart of Florida,
			 Mr. Porter,
			 Mr. Shays,
			 Mr. Roskam,
			 Mr. King of Iowa,
			 Mr. Sessions,
			 Mr. Reichert,
			 Mrs. Biggert, and
			 Mr. Price of Georgia) introduced the
			 following bill; which was referred to the Committee on Education and Labor, and in
			 addition to the Committees on Energy and
			 Commerce, Ways and
			 Means, and Oversight and
			 Government Reform, for a period to be subsequently determined
			 by the Speaker, in each case for consideration of such provisions as fall
			 within the jurisdiction of the committee concerned
		
		A BILL
		To remove the 18 or 36 month limitation on the period of
		  COBRA continuation coverage.
	
	
		1.Short titleThis Act may be cited as the Health
			 Insurance for Life Act of 2007.
		2.Removal of 18 or
			 36 month limitation on COBRA continuation coverage
			(a)Under
			 ERISA
				(1)In
			 generalSubparagraph (A) of section 602(2) of the Employee
			 Retirement Income Security Act of 1974 (29 U.S.C. 1162(2)) is amended to read
			 as follows:
					
						(A)No specified
				maximum required periodExcept as otherwise provided, there is no
				specified deadline for the continuation coverage provided under this
				part.
						.
				(2)Increased
			 premium permitted for additional coverageThe last sentence of
			 section 602(3) of such Act is amended to read as follows: In the case of
			 an individual who was described in the last sentence of paragraph (2)(A), as in
			 effect before the amendment made by section 2(a)(1) of the
			 Health Insurance For Life Act of
			 2007, for any month after the 18th month of continuation coverage
			 described in clause (i) or (ii) of such paragraph and in the case of an
			 individual whose continuation coverage is only required under this part due to
			 such amendment, any reference in subparagraph (A) of this paragraph to
			 102 percent is deemed a reference to such percentage as the
			 Secretary of Health and Human Services determines (from time to time and after
			 consultation with the Secretary of Labor and the Secretary of the Treasury)
			 that if were applied during the period of the first 18 months of continuation
			 coverage under this part would have resulted in a premium equal to the average
			 monthly actuarial cost of such continuation coverage..
				(b)Under
			 IRC
				(1)In
			 generalClause (i) of section 4980B(f)(2)(B) of the Internal
			 Revenue Code of 1986 (relating to maximum required period of continuation
			 coverage) is amended to read as follows:
					
						(i)No specified
				maximum required periodExcept as otherwise provided, there is no
				specified deadline for the continuation coverage provided under this
				section.
						.
				(2)Increased
			 premium permitted for additional coverageThe last sentence of section 4980B(f)(2)(C)
			 of such Code is amended to read as follows: In the case of an individual
			 who was described in the last sentence of subparagraph (B)(i), as in effect
			 before the amendment made by section 2(b)(1) of the
			 Health Insurance For Life Act of
			 2007, for any month after the 18th month of continuation coverage
			 described in subclause (I) or (II) of such subparagraph and in the case of an
			 individual whose continuation coverage is only required under this section due
			 to such amendment, any reference in clause (i) of this subparagraph to
			 102 percent is deemed a reference to such percentage as the
			 Secretary of Health and Human Services determines from time to time under the
			 last sentence of section 602(e) of the Employee Retirement Income Security Act
			 of 1974..
				(c)Under
			 PHSA
				(1)In
			 generalSubparagraph (A) of section 2202(2) of the Public Health
			 Service Act (42 U.S.C. 300bb–2(2)) is amended to read as follows:
					
						(A)No specified
				maximum required periodExcept as otherwise provided, there is no
				specified deadline for the continuation coverage provided under this
				part.
						.
				(2)Increased
			 premium permitted for additional coverageThe last sentence of section 2202(3) of
			 such Act is amended to read as follows: In the case of an individual who
			 was described in the last sentence of paragraph (2)(A), as in effect before the
			 amendment made by section 2(c)(1) of the Health Insurance For Life Act of 2007, for
			 any month after the 18th month of continuation coverage described in clause (i)
			 or (ii) of such paragraph and in the case of an individual whose continuation
			 coverage is only required under this part due to such amendment, any reference
			 in subparagraph (A) of this paragraph to 102 percent is deemed a
			 reference to such percentage as the Secretary of Health and Human Services
			 determines from time to time under the last sentence of section 602(e) of the
			 Employee Retirement Income Security Act of 1974..
				(d)FEHBP
				(1)In
			 generalSubsection (e) of section 8905a of title 5, United States
			 Code, is amended to read as follows:
					
						(e)Continuation
				coverage under this section shall not extend beyond the period of continuation
				required under section 602(2) of the Employee Retirement Income Security Act of
				1974 for a group health plan covered under such
				section.
						.
				(2)Increased
			 premium permitted for additional coverageSection 8905a(d) of
			 such title is amended—
					(A)in paragraph
			 (1)(A), by striking and (5) and inserting , (5), and
			 (6);
					(B)in paragraph
			 (4)(A), in the matter before clause (i), by inserting for periods of
			 continuation coverage not resulting from the amendment made by section 2(d)(1)
			 of the Health Insurance For Life Act of
			 2007 after National Nuclear Security
			 Administration;
					(C)in paragraph (5)(A), in the matter before
			 clause (i), by inserting for periods of continuation coverage not
			 resulting from the amendment made by section 2(d)(1) of the
			 Health Insurance For Life Act of
			 2007 after Atomic Energy Defense Act;
			 and
					(D)by adding at the
			 end the following new paragraph:
						
							(6)In the case of any period of continuation
				coverage under this section resulting from the amendment made by section
				2(d)(1) of the Health Insurance For Life Act
				of 2007, the amount required to be paid under this subsection
				shall be equal to a percentage (equal to such percentage as the Secretary of
				Health and Human Services determines from time to time under the last sentence
				of section 602(e) of the Employee Retirement Income Security Act of 1974)
				applied to the amount described in paragraph
				(1)(A)(i).
							.
					(e)Effective
			 date
				(1)In
			 generalSubject to paragraph
			 (2), the amendments made by subsections (a) through (c) shall apply with
			 respect to group health plans, and health insurance coverage offered in
			 connection with group health plans, for plan years beginning after the date of
			 the enactment of this Act and the amendments made by subsection (d) shall apply
			 to contract years beginning after the date of the enactment of this Act.
				(2) Treatment of
			 collective bargaining agreementsIn the case of a group health plan
			 maintained pursuant to 1 or more collective bargaining agreements between
			 employee representatives and 1 or more employers ratified before the date of
			 enactment of this Act, the amendments made by subsections (a) through (c) shall
			 not apply to plan years beginning before the later of—
					(A)the date on which the last collective
			 bargaining agreements relating to the plan terminates (determined without
			 regard to any extension thereof agreed to after the date of enactment of this
			 Act); or
					(B)2 years after the date of the enactment of
			 this Act.
					For purposes
			 of subparagraph (A), any plan amendment made pursuant to a collective
			 bargaining agreement relating to the plan which amends the plan solely to
			 conform to any requirement added by this section shall not be treated as a
			 termination of such collective bargaining agreement.
